Citation Nr: 1546450	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  10-19 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for disabilities due to VA medical and surgical treatment in October 2010 to include residuals of inguinal hernia repair surgery and hiatal hernia, diverticulitis and a colon disorder, and left lower extremity neuropathy and groin disorder.  

2.  Whether new and material evidence has been received to reopen service connection for a psychiatric disorder to include schizophrenia and depression.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to November 1982.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in October 2009 and September 2013 of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.   

The Veteran has also submitted waivers of agency of original jurisdiction consideration of new evidence pursuant to 38 C.F.R. § 20.1304, including in December 2014, in May 2015 and in July 2015.  

The Veteran testified at a videoconference hearing before the Board in May 2015.  The transcript of the hearing is of record.  The Veteran since has requested another hearing before the Board in an August 2015 statement.  The Board notes that generally, a Veteran is only entitled to one hearing before the Board concerning each claim.  38 C.F.R. § 20.700(a) (2015).  Additional hearings are discretionary.  In this case, the Veteran has not identified any reason why his hearing was inadequate or why he required an additional hearing and good cause has not been shown for permitting an additional hearing.  The Board notes that the Veteran has had an opportunity to submit additional evidence and his contentions in writing and he has done so, and such statements have been considered in the adjudication of the claim.  

The Board has a jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The Board is required to first consider whether new and material evidence is presented before the merits of service connection for a psychiatric disorder can be considered regardless of the RO's action.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The issue of whether new and material evidence has been received to reopen service connection for a psychiatric disorder to include schizophrenia and depression is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran underwent left inguinal hernia repair surgery on October 22, 2010 at a VA medical facility.    

2.  The Veteran does not have additional disability that is the direct result of VA medical treatment due to carelessness, negligence, lack of proper skill, or error in judgment, or the result of a not reasonably expected result or complication of the VA care or treatment with regard to the hernia surgery performed at a VA Medical Center October 22, 2010. 

3.  The hiatal hernia, diverticulosis, diverticulitis, and colon disorders were not caused by VA surgical treatment in October 2010.    

4.  The claimed left lower extremity neuropathy is not a direct result of VA medical treatment due to carelessness, negligence, lack of proper skill, or error in judgment, or the result of a not reasonably expected result or complication of the VA care or treatment with regard to the hernia surgery performed at a VA Medical Center October 22, 2010 and a current diagnosis of left ileoinguinal neuralgia or neuropathy of the left lower extremity is not established.   



CONCLUSION OF LAW

The criteria for an award of compensation benefits under 38 U.S.C.A. § 1151 for additional disability due to VA medical treatment on October 22, 2010 to include residuals of hernia repair, hiatal hernia, diverticulosis, diverticulitis, colon disorder, left ileoinguinal neuralgia, and left lower extremity neuropathy have not been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim the 1151 claim at this time is warranted. 

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements have been satisfied.  The Veteran's service treatment records have been obtained.  Pertinent VA treatment records dated from 2006 to 2015 including the VA treatment record generated in connection with the October 22, 2010 hernia surgery have been obtained.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  In November 2012 and December 2012, the Veteran indicated that he had no additional evidence or information to submit in support of his claim.  

The Board notes that VA treatment records dated in May 2009 show that the Veteran indicated that he was receiving Social Security Administration (SSA) disability benefits.  However, the record shows that the SSA disability benefits were awarded prior to the hernia repair surgery in October 2010.  Therefore, such records are not relevant to the 1151 claim.    

VA provided an examination and obtained a medical opinion in August 2013.  The VA medical opinion addressed the nature and likely etiology of the claimed disability.  The examination report and medical opinion are adequate because the examination was performed by a medical professional based on review of file and the Veteran's medical history.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The VA examiner considered the question of whether the Veteran's hernia repair surgery in October 2010 caused additional disability and whether any additional disability was due to negligence or other fault on the part of VA or were due to an unforeseeable event.  The report is fully descriptive.  

In a November 2013 statement, the Veteran asserted that the 2013 VA examination was not adequate because the examiner did not look at his documentation and denied him everything.  He asserted that the VA examiner was negligent.  However, the Veteran did not identify specifically how the VA examiner was negligent.  

The Board points out that it is clear from the VA examination report that the VA examiner reviewed the Veteran's medical records and medical history; the VA examiner cited to and quoted specific instances of VA medical treatment.  The VA examiner also set forth and considered the Veteran's specific contentions in regards to the section 1151 claim.  The 2013 VA examination and medical opinion are adequate because the examination was performed by a medical doctor based on review of claims file and a solicitation of history and symptomatology from the Veteran, and an examination of the Veteran.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The VA medical opinion is based on sufficient facts or data, is the product of reliable principles and methods, and the medical professional applied the principles and methods reliably to the facts of the case.    

The examination in question was performed by a medical doctor.  The VA examiner performed a comprehensive examination, provided the examination findings, and provided an opinion regarding the claimed disabilities due to the hernia repair surgery.  The Veteran has not identified any specific negligent act on the part of the VA examiner other than the assertion that the VA examiner did not review his medical records or "documentation."  As discussed above, the Board finds that the VA examiner did review the Veteran's medical records that are pertinent to the claim.  The Board finds that the Veteran failed to demonstrate, by evidence other than mere allegation, that the Board cannot or should not rely on the VA examiner's opinion.  The Veteran's unsupported and conclusory assertion does not rebut the presumption that the VA examiner is competent to address the medical questions raised in this case.  Without any basis for the challenge provided, the Board finds the VA examiner to be competent and will accept her opinion as fully adequate.  See Sickels v. Shinseki, 643 F. 3d 1362 (Fed. Cir. 2011).  Further, the Board may assume the competency of any VA medical examiner as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Cox v. Nicholson, 20 Vet. App. 563 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4). 

In Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that that the Veterans Law Judge who conducts a Board hearing fulfill duties to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  At the May 2015 Board videoconference hearing, the Veteran was assisted by an accredited representative.  The undersigned Veterans Law Judge explained the issues and questioned the Veteran about possible outstanding evidence.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The Board therefore finds that, consistent with Bryant, the Veterans Law Judge who conducted the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) , and that any error provided in notice during the Veteran's hearing constitutes harmless error. 

For these reasons, the Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  

Legal Criteria

Under the applicable criteria, compensation under 38 U.S.C.A. § 1151 shall be awarded for a veteran's qualifying additional disability in the same manner as if such additional disability was service connected.  A qualifying disability is one which is not the result of a veteran's willful misconduct, and which was caused by hospital care, medical or surgical treatment, or examination furnished him or her under any law administered by VA, and the proximate cause of the disability was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (a). 

To determine whether a veteran has an additional disability, VA compares the condition immediately before the beginning of the hospital care, medical or surgical treatment, or examination upon which the claim is based to the condition after such care, treatment, or examination.  VA considers each involved body part separately.  38 C.F.R. § 3.361(b) (2015). 

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability.  Merely showing that the veteran received care, treatment, or examination and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1). 

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless the VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  Additional disability caused by a veteran's failure to follow properly-given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3). 

The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused his additional disability (as explained in 38 C.F.R. § 3.361(c)); and VA (i) failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, his representative's informed consent.  38 C.F.R. § 3.361(d)(1). 

Whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2). 

VA's General Counsel has interpreted that under the provisions of 38 U.S.C. § 1151 benefits may be paid for disability attributable to VA's failure to diagnose and/or treat a preexisting condition when VA provides treatment or an examination.  Disability due to a preexisting condition may be viewed as occurring "as a result of" the VA treatment or examination only if it is shown that: (1) VA failed to diagnose and/or treat a preexisting disease or injury; (2) a physician exercising the degree of skill and care ordinarily required of the medical profession reasonably should have diagnosed the condition and rendered treatment; and (3) the veteran suffered disability which probably would have been avoided if proper diagnosis and treatment had been rendered.  See VAOPGCPREC 5-2001.  The Board is bound by the precedent opinions of VA's General Counsel.  38 C.F.R. § 19.5 (2015).  Further, this precedent was codified under regulation: Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2). 

Analysis

In this case, the Veteran contends that compensation should be awarded under 38 U.S.C.A. § 1151 for disabilities incurred from inguinal hernia repair surgery performed on October 22, 2010 at a VA medical facility in California.  He asserts that he incurred additional disabilities due to the hernia surgery including a hiatal hernia, diverticulitis, and left lower extremity neuropathy and he also alleges that VA misdiagnosed his disabilities.  See the statements dated in March 2012 and August 2012.   

In a March 2012 statement, the Veteran indicated that three weeks after his surgery, he had pus coming out of the wound and was put on antibiotics.  The Veteran asserts that his doctor told him he needed shots around his groin to kill the pain where he had the hernia operation.  He asserts that he refused the shots.  The Veteran contends that the VA doctors would not perform an ultrasound or CT scan and he ended up at the emergency room with a blockage and diverticulitis was diagnosed.  The Veteran asserts that his doctor told him that the hernia operation was not done properly.  Although such a contention is not actually documented in the medical evidence of record.

In a November 2013 statement, the Veteran indicated that he had complications from the operation in October 2010.  He stated that he had complications and a CT scan in the emergency room found a mesh on top of his twisted colon tube and a blockage occurred and caused diverticulitis.  The Veteran indicated that his primary care doctor did not know what to do and he obtained a second opinion.  The Veteran asserts that CT scans in February 2012 and March 2012 showed diverticulosis of the descending and sigmoid colon.  He argued that the VA examiner at the VA examination in 2013 did not look at his documentation and he wanted another VA examination due to the VA examiner's negligence.  The Veteran indicated that he was still in pain and he wanted another operation to unplug his colon.  The Veteran contends that he has additional disabilities due to the hernia repair in October 2010 and he is entitled to compensation pursuant to 38 U.S.C.A. § 1151. 

Review of the record shows that the Veteran sought medical treatment at VA for abdominal discomfort prior to the October 2010 hernia repair.  A January 19, 2010 VA primary care record indicates that the Veteran reported that for two weeks he had a feeling of discomfort in his abdomen in the area where he had a mesh put in for a hernia repair and when he sat down and bent forward, it felt like a crease in his belly, and when the pain was bad, he felt nausea but no vomiting.  

A September 13, 2010 Surgical consultation report shows that the Veteran complained of a left groin bulge and a left inguinal hernia for three months.  It was noted that an initial hernia repair was done a few years ago on the right; the repair was open with large mesh placement.  The Veteran indicated that the pressure causes the hernia to "pop out" and subsequently causes pain and the hernia was easily reducible.  The Veteran stated that in the previous surgery, a large mesh was placed across the entire groin region covering the left side.  Physical examination of the groin revealed a well healed scar on right.  A direct hernia was palpable in left groin and was easily reducible on exam.  There was no evidence of strangulation or incarceration.  The assessment was left inguinal hernia.  

The evidence of record shows that the Veteran underwent a Litschensteain patch 7 repair of the left inguinal hernia on October 22, 2010.  The preoperative diagnosis was open left inguinal hernia.  The surgery risk assessment screening note indicates that the informed consent was completed and was in the chart.  The initial assessment note indicates that the Veteran was referred for complaints of a painful and bothersome left groin bulge.  

Informed consent for the hernia repair, open/laparoscopic (possible mesh and/or plug) (inguinal hernia repair (possible mesh and/or plug)) was obtained on September 13, 2010.  The record indicates that the reason for the treatment (diagnosis, condition, or indication) was hernia which occurred when part of an internal organ bulges through a weakness in the muscles of the abdominal wall.  Regarding the treatment/procedure, it was noted that in this procedure, the surgeon will repair the hernia.  The surgery can be performed through a large incision that directly exposes the hernia and it may also be done through very small incisions using a scope.  The surgeon will use the approach that is best for the patient based on the type of hernia the patient has.  Once the hernia can be seen, the part of intestine that is bulging through is put back in.  The muscle and tissues are closed to repair the opening.  Sometimes, plastic mesh or mesh plugs are used.  These help support the closure and provide strength.  The surgeon closes the cut.  A bandage is placed over the site.  

The October 22, 2010 surgery operative note indicates that the preoperative diagnosis was left inguinal hernia and the post-operative diagnosis was onlay mesh patch repair of the left inguinal hernia.  The procedure was the onlay-patch repair of the left inguinal hernia.  The report indicates that the Veteran tolerated the procedure well without anesthetic or surgical complications and he was transferred to the recovery room in stable condition.  The Veteran was discharged on October 22, 2010, the date of the surgery.  

A November 8, 2010 VA surgery outpatient note indicates that the Veteran returned after two and a half weeks status post onlay patch repair of left indirect inguinal hernia.  The Veteran reported doing well but noted fluid drainage starting five days earlier.  He denied fevers, chills, and purulence.  Examination of the wound revealed draining sinus medially and an opening of the wound.  There was no purulence; it was noted that the fluid was likely lymphatic fluid.  The assessment was complicated open left inguinal hernia by lymphocyte; doubt this represents a urine leak.  The Veteran was instructed to return to the clinic in two weeks.  The Veteran was examined by the Chief of the Surgical Service.  A November 8, 2010 addendum indicates that the Veteran had a draining lymphocele.  The Veteran was placed on dicloxacillin for 14 days.  
 
A November 22, 2010 VA surgical note indicates that following the operation, the Veteran had developed a lymphocele that leaked through the wound but which it had resolved.  The Veteran reported pain over surgical site that radiated to upper abdomen and firm ridge palpable.  He denied fevers and chills.  Examination of the left inguinal site revealed a healed wound.  There was no drainage or lymphocele.  There was a palpable ridge in the area of the incision.  It was tender to palpation especially medially.  There was no evidence of hernia recurrence.  The assessment was resolving lymphocele following onlay patch repair of left indirect inguinal hernia.  It was noted that the Veteran had pain over the site and a ridge under the incision that may be the mesh.  The examining doctor did not believe there was a recurrence.  The plan was to allow the site to heal for four weeks and for the Veteran to recover from an upper respiratory infection.  It was noted that if the pain continued, a CT scan should be considered to evaluate for cord entrapment or recurrence.  

A VA emergency room record dated November 29, 2010 indicates that the Veteran sought medical treatment with complains of bloating and a gaseous feeling beneath his ribs.  He did not have chest pain, radiation of pain, shortness of breath, nausea, or sweating.  The assessment was gaseous distention.  It was noted that the Veteran declined further work-up and asked for medication for gas. 

A December 3, 2010 VA primary care record indicates that the Veteran still had complaints of hernia repair area pain and it was noted that he would see the surgical department in two weeks.  

A December 23, 2010 VA surgery outpatient note indicates that the Veteran was seen in follow-up.  It was noted that he had a post-op lymphocele which resolved and he now presented for follow up with continued complaints of left groin pain; it felt like there was a ridge, like a pencil, under the skin.  He also had complaints of increased gas after taking antibiotics and he felt some numbness on the groin where he felt the ridge.  Examination of the abdomen revealed a soft, round abdomen without tenderness, bruit, hepatosplenomegaly, or pulsatile mass.  The left inguinal surgical site had a firm healing ridge.  The incision was clean, dry, and well-healed without open wounds.  The healing ridge was somewhat tender to palpation.  The assessment was status post left inguinal hernia repair with mesh and tender healing ridge, and gas/flatulence.  The wound healing and scar remodeling were discussed with the Veteran and another doctor.  It was noted that it may take several months for the healing ridge to resolve.  The Veteran was advised to continue usual activities and a GI consult was ordered for a colonoscopy for screening and to evaluate the complaints of increased abdominal gas.  The Veteran was to follow up with the surgical attending in 6 to 8 weeks.  

A March 10, 2011 VA surgery outpatient record indicates that the Veteran's open left inguinal repair was uncomplicated until approximately two to four weeks after the repair when he began noticing a ridge and shooting pain in his left groin.  It was noted that the Veteran desired not to undergo an injection that today.  The assessment was pain syndrome post inguinal herniorrhaphy.  The Veteran was advised to return to the clinic in one week for the first of injections which would be done with ultrasound guidance. 

A March 17, 2011 VA surgery outpatient record indicates that the Veteran was seen one week prior for pain involving his left groin approximately four and a half months status post the open anterior repair of a left groin hernia.  The Chief of the Surgical Service indicated that he was adequately convinced that the Veteran's pain was consistent with a left ileoinguinal neuralgia and the Veteran was offered a series of nerve blocks to be followed by alcohol neurolysis as required or groin re-exploration.  It was noted that the Veteran was steadfastly convinced to not undergo diagnostic and therapeutic nerve blocks.  The Chief of the Surgical Service indicated that he discussed with the Veteran the rationale for considering nerve blocks and the Veteran declined.  The Veteran accepted a consult for evaluation for myofascial pain syndrome.  

An April 25, 2011 VA neurology consult record indicates that the Veteran indicated that the left groin pain was constant, worse with action and passing stool.  He reported that lately he was having difficulty in walking and riding a bicycle.  His appetite has decreased.  Rest made the pain better.  He did not have bowel or bladder incontinence or shooting pain down the leg.  Examination revealed well-defined myofascial pain area in the left groin.  Deep palpation reproduced pain.  There were no changes in the overlying skin.  The impression was myofascial pain due to myofascial trigger point versus neuroma.  The neurologist indicated that based on past experience with similar patients, he was confident that an injection into the painful area with the technique described for MTP injections would yield significant resolution of pain.  It was noted that the Veteran was highly resistant to that idea and the Veteran was instructed in manual therapy to that area.  The Veteran indicated that this was helpful but he reported that he would be seeking a second opinion and he wished to contact his primary care provider.  

An April 28, 2011 VA primary care consult record indicates that the Veteran wanted a second opinion regarding the injection.  It was noted that the Veteran indicated that he was not happy with the surgery and he felt angry about the post surgery outcome, he wanted to have an MRI, and after it was explained to him the limitation about the MRI, the Veteran wanted a second opinion.  The Veteran was instructed to return if the symptoms did not improve, worsen, or if new symptoms develop.  

An April 29, 2011 VA gastroenterology consult record indicates that the Veteran was seen for a pre-endoscopy evaluation.  The Veteran reported feeling bloated and he was eating less.  It was noted that the Veteran should be seen by surgery because of concerns that an endoscopy might aggravate his current problems if he was seen soon, and the Veteran was scheduled to return in 3 months.   

A July 7, 2011 VA primary care consult record indicates that the Veteran insisted that he undergo imaging.  The Veteran was referred to surgery and told that an imaging may not be needed.  

An August 18, 2011 VA surgery outpatient record indicates that the Veteran was referred for left groin pain 10 months status post open left inguinal hernia repair, which was completed by the surgeon.  It was noted that the Veteran did well initially but started having pain associated with muscular activity, and this has improved since his early follow-up visits.  It was further noted that the Veteran did not desire an injection.  Physical examination revealed no recurrent hernia.  It was noted that the Veteran was referred for post open herniorrhaphy pain syndrome in spite of left ileoinguinal nerve transection, which was planned prior to the hernia repair.  The surgeon indicated that the pain the Veteran had was localized to the area just medial to the left femoral pulse and likely was scarring involving the left genitofemoral nerve.  The assessment was post-op hernia repair pain syndrome improving with physical exercise.  The Veteran refused any offer for injection therapy.  He was advised to return if he decided he wanted an injection. 

A VA emergency room record dated October 18, 2011 indicates that the Veteran sought medical treatment complaints of pain in the left groin status post hernia repair last May 2011 in addition to complaints of left ear pain.  

A January 13, 2012 VA primary care consult record indicates that the Veteran complained of left groin area pain post hernia repair, and demanded to have a CT scan of the area.  Physical examination of the abdomen revealed no distention or tenderness on palpation,  Bowel sounds were positive.  The assessment was status post inguinal hernia repair, residual pain in left groin area, evaluated by surgery several times, and the Veteran refused the procedure.  It was explained that if an abdominal CT scan was indicated, surgery would order it, but the reality was that a CT scan could not diagnose pain.  It was noted that the Veteran was unhappy and wanted to talk to a supervisor.

A January 24, 2012 VA primary care consult record indicates that the Veteran complained of flatulence, no diarrhea.  He indicated that he still wanted a CT scan of the abdomen for his post hernia repair pain.  Examination revealed a soft abdomen with no distention or tenderness on palpation.  Bowel sound was positive.  The assessment was flatulence, status post bilateral inguinal hernia repair, and residual pain in left groin area, evaluated by surgery several times and the Veteran refused procedure.  It was explained to the Veteran that sometimes flatulence was due to bacteria overgrow and he would try antibiotics for one week.  It was also explained to the Veteran that there was no medical reason to order a CT scan of the abdomen.   

A VA emergency room record dated February 13, 2012 indicates that the Veteran had pain in the left lower quadrant and groin pain that was getting progressively worse and he stated that he had blockage in the same area.  The Veteran indicated that he had worsening left lower quadrant pain for one month.  The pain was described as constant, worse with movement.  He did not have fever or chills.  He had one episode of nausea and vomiting yesterday.  CT scan of the abdomen revealed findings consistent with diverticulitis.  There was a small underlying inflammatory mass.  The diagnostic impression was left lower quadrant pain from acute diverticulitis.  The treatment plan was Ciprofloxacin and Metronidazole for 7 days.  

A February 22, 2012 VA primary care consult record indicates that the Veteran was status post an emergency room visit for left low abdomen pain and a CT scan indicated diverticulitis.  It was noted that the Veteran felt that the pain was much improved.  The assessment was diverticulitis, response to antibiotics, flatulence, status post bilateral inguinal hernia repair, and residual pain in left groin area, evaluated by surgery several times, refuse procedure from surgery.  

An April 4, 2012 VA primary care consult record indicates that the Veteran transferred from another provider.  His main complaints were post hernia pain syndrome which, he stated, started in the left inguinal area and radiated down to the left leg for which he refused treatment with pain medications.  It was noted that the Veteran did not have an EMG.  He had complaints bloating/dyspepsia and has a diagnosis of diverticula in his colon.  It was noted that his active problems include diverticulosis and post hernia pain syndrome.  The assessment was dyspepsia.  The plan was to check for h. Pylori.  It was noted that the Veteran might need a colonoscopy or EGD in the future, be he was still reluctant due to his cultural background of chronic pain.  It was noted that the Veteran would be assessed on the next visit for an abdominal mass and a CT scan would be ordered.  

A May 4, 2012 VA primary care consult record indicates that the Veteran's diverticulitis was treated with antibiotics with transient improvement, and he now had recurrent pain and sweats, but no vomiting.  It was noted that the Veteran was angry from the beginning of the visit and he expressed displeasure with the surgical department and with his prior providers.  

A May 22, 2012 VA primary care consult record indicates that the Veteran's left lower quadrant pain was much better with antibiotics.  It was noted that the diverticulitis resolved, but the Veteran wanted antibiotics to keep at home just in case of flare-ups.  It was noted that the Veteran's chronic burning pain into the left groin area was unchanged, but was relatively mild.  He did not want any kind of nerve block procedure or medication for it right now.  The assessment was diverticulitis, resolved, and neuropathic pain.  The Veteran was offered gabapentin, but he declined.

A July 25, 2012 VA primary care consult record indicates that the Veteran's symptoms have been relatively constant and it seemed that the pain was more in the left groin than the left lower quadrant.  The Veteran related the symptoms to the hernia repair.  The assessment was left lower quadrant pain, history of hernia repair, history of diverticulitis.  The Veteran did not appear today to have acute diverticulitis, but he was educated about recurring symptoms and was instructed to call if worsening or persistent symptoms.  It was noted that per general surgery, the Veteran was felt to have myofascial pain syndrome, but he did not agree with this diagnosis.  It was noted that he may benefit from gabapentin. 

A January 2014 VA general surgery consult record indicates that the Veteran developed chronic left groin pain post-operatively and he presented for initial evaluation with general surgery.  The Veteran reported that after he followed up with the surgeon in Fresno, he was offered injection therapy to the groin, as well as the same recommendation after he went to for another opinion.  He has adamantly refused injection therapy to this point, and presents today, inquiring whether any surgical intervention can be done to fix his problem.  He complained of left groin pain, which radiated to his left lower quadrant and was described as a burning pain.  He took nonsteroidal anti-inflammatories for about a year with little improvement.  Examination of the groin revealed old incision scars to the bilateral groin from prior operations.  There was tenderness to left groin, but no signs of recurrent hernia.  The assessment was status post left inguinal hernia repair with mesh with persistent left groin/abdominal pain.  It was noted that the Veteran was examined by Dr. Duh, who felt that injection therapy unfortunately would not be very successful for the Veteran given he does not have a true Tinnel's sign or pinpoint area of pain.  The Veteran was told that a diagnostic laparoscopy was not indicated since a recurrent hernia was not detected on physical exam.  The Veteran was advised to follow up with his primary care practitioner who can consider referring him to pain management for the consideration of medication trial with neurontin or other medications or treatments.  No further followup with general surgery was necessary.  

As will be discussed, the weight of the competent and credible evidence establishes that the Veteran does not have an additional chronic disability that is the direct result of VA medical treatment due to carelessness, negligence, lack of proper skill, or error in judgment, or the result of a not reasonably expected result or complication of the VA care or treatment with regard to the hernia surgery performed at a VA Medical Center October 22, 2010. 

In August 2013, the Veteran was afforded a VA examination and a medical opinion was obtained as to whether the Veteran had additional disability that was caused by the VA surgery to repair the hernia on October 22, 2010.  The VA examiner reviewed the claims folder and the Veteran's medical history, and considered the Veteran's contentions that his surgical wound became infected and that the surgery caused additional disabilities including pain in the left lower quadrant, diverticulitis, a hiatal hernia, and left lower extremity neuropathy.  

The VA examiner opined that the Veteran did not have any disability that is the direct result of the VA due to carelessness, negligence, lack of proper skill, or error in judgment or the result of a not reasonably expected result or complication of the VA care or treatment with regard to the hernia surgery performed at VA Medical Center on October 22, 2010.  The VA examiner opined that the claimed conditions were less likely than not (less than 50 percent probability) incurred in or caused by the left inguinal hernia repair on October 22, 2010 at VA in Fresno.  

The VA examiner noted that the operative report dated in October 22, 2010 stated that the Veteran tolerated the procedure well with no anesthesia or surgical complications.  The VA examiner reviewed the VA treatment records and noted that the Veteran subsequently developed pain in the groin area along the inguinal canal and he went back to the surgeon on March 17, 2011.  The VA examiner noted that the VA treatment records showed that in February 2012, the Veteran developed left lower quadrant abdominal pain and CT scan of the abdomen showed diverticulitis.  Shortly after, the Veteran was seen at another VA facility with a history of diverticulitis confirmed by CT scan and he was treated with antibiotics with improvement of his abdominal pain.  It was noted that two weeks later, he returned to VA and repeat CT scan of the abdomen in May 2012 showed improvement of sigmoid colon diverticulitis.  In July 2013, the Veteran went to a walk-in clinic and requested antibiotics for diverticulitis.  His exam was negative.  CT scan of the abdomen and pelvis from July 2013 were reviewed and the scan showed sigmoid diverticulosis without evidence of diverticulitis; the medical provider felt that the Veteran would not benefit from another course of antibiotics.  The Veteran was referred for colonoscopy, but he refused.  In August 2013, the Veteran was again seen at the Fresno VA clinic reporting that he had a hiatal hernia and was having severe acid reflux and bloating; he requested antibiotics.  The recommendation was to eat small frequent meals and he was prescribed Omeprazole.

The VA examiner stated that diverticula usually developed when naturally weak places in colon give way under pressure, and when blood supply is reduced to the area, it can lead to inflammation or diverticulitis.  The VA examiner stated that having surgery or left inguinal hernia repair is not a risk factor for development of diverticula or diverticulitis.  

The VA examiner indicated that a hiatal hernia occurs when weakened muscle tissue allows stomach to bulge up through the diaphragm.  Hiatal hernia could be caused by injury to the area, being born with an unusually large hiatus, or persistent and intense pressure on the surrounding muscles, such as when coughing, vomiting, or straining during a bowel movement or while lifting heavy objects.  The VA examiner stated that having surgery or left inguinal hernia repair is not a risk factor for development of hiatal hernia. 

Regarding the complaints of left lower quadrant neuropathy and pain, the VA examiner stated that the diagnosis of left ileoinguinal neuralgia has not been established and the Veteran had refused the diagnostic procedure.  The VA examiner noted that VA treatment records showed that the Veteran went back to the surgeon who performed his operation on March 17, 2011 and was told that the way to resolve the pain would be to inject therapeutic nerve block.  The VA surgery note dated March 17, 2011, indicates that the Veteran's pain was consistent with a left ileoinguinal neuralgia and the Veteran declined the procedure.  It was noted that he was also seen by surgery at the VA Palo Alto on June 2, 2011 for a second opinion in regard to pain in the groin area along the inguinal canal status post left inguinal hernia repair.  The diagnosis was either ilioinguinal nerve entrapment and/or inflammatory reaction at the pubic tubercle.  It was explained to the Veteran that these are well known complications from inguinal hernia repair and he was reassured that his wound was well healed, the discoloration was normal, and it would resolve with time.  The Veteran was told that ilioinguinal nerve entrapment could be diagnosed with an injection of local anesthetic agent in the ilioinguinal nerve followed by a nerve sclerosing agent (such as alcohol) if the diagnosis was made.  The Veteran declined the procedure.

The Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 for additional disabilities to include diverticulitis, hiatal hernia, and left lower extremity neuropathy which he has claimed is due to VA lack of proper care or negligence in providing treatment.  The Board finds that the weight of the evidence is against the conclusion that the Veteran has an additional disability as a result of the left inguinal hernia repair surgery on October 22, 2010 at a VA medical facility.  There is competent and credible medical evidence that establishes that the current diverticulitis and hiatal hernia were not caused by the VA hernia repair in October 22, 2010 and are unrelated to such procedures.  

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability.  Merely showing that the veteran received care, treatment, or examination and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  In the present case, the Board finds that the weight of the competent and credible evidence shows that the claimed diverticulitis and hiatal hernia were not caused by VA hernia surgery in October 22, 2010 and are unrelated to such surgery.  Actual causation has not been established in this case. 

There is no competent contrary medical opinion of record regarding the etiology of the claimed disabilities.  The record does not include any competent evidence, to include a medical nexus, which indicates the claimed disabilities were the result of VA medical treatment.  Since actual causation between the VA medical treatment and the claimed disability has not been established, the Board does not need to proceed to the next step of the analysis which is whether the proximate cause of the claimed disability was negligence, carelessness, lack of proper skill, error in judgment, or fault on behalf of VA in furnishing the treatment or whether the proximate cause was due to an event not reasonably foreseeable.  Absent evidence that the VA medical treatment actually caused the claimed disability, the Board finds that a preponderance of the evidence is against compensation pursuant to 38 U.S.C.A. § 1151 for diverticulosis and hiatal hernia claimed as caused by VA lack of proper care/negligence in providing surgical treatment, hospitalization, and/or inpatient treatment, such that compensation is not warranted. 

The Board recognizes the Veteran himself has related the diverticulosis and hiatal hernia to the VA hernia repair.  The Veteran, as a lay person, is competent to describe observable symptoms such as pain and describe the onset of such symptoms.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, an opinion as to the etiology and onset of diverticulosis or hiatal hernia falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  Some medical issues require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology.  An opinion as to whether the hernia repair surgery caused the diverticulosis and hiatal hernia would require knowledge of the complexities of the gastrointestinal system and would involve medical and surgical expertise the Veteran does not have.  The record does not establish that the Veteran has any medical expertise or training. 

As discussed above, the VA examiner provided reasons as to why he believed the diverticulosis and hiatal hernia were not caused by the hernia surgery.  The VA examiner provided reasons and bases for the opinion.  The VA examiner is a trained medical professional and has the requisite medical knowledge to provide such opinion.  The Board finds that the Veteran's lay statements are outweighed by the VA medical opinion dated in August 2013.   

Regarding the claimed additional disability manifested by the left lower extremity neuropathy, the Board finds that the weight of the evidence is against the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151.  The Board finds that the weight of the evidence is against a finding that a neurological disability of the left lower extremity was caused by the hernia repair surgery in October 22, 2010; or if it was, that it was due to VA lack of proper care or negligence in providing treatment or was the result of a not reasonably expected result or complication of the VA care or treatment with regard to the hernia surgery performed at VA.  As discussed above, the VA examiner found that this claimed neurological disability was not conclusively diagnosed.  Further, the medical evidence shows that ilioinguinal nerve entrapment and/or inflammatory reaction at the pubic tubercle were well-known complications from an inguinal hernia repair.  See the June 2, 2011 surgery consult.    

Compensation shall be awarded under 38 U.S.C.A. § 1151 for qualifying additional disability if the disability was caused by hospital care, medical or surgical treatment, or examination furnished either by a VA or in a VA facility.  38 U.S.C.A. § 1151.  Additionally, the proximate cause of disability either must be carelessness, negligence, lack of proper skill, error in judgment, or similar instances of fault or must be an event not reasonably foreseeable.  

In this case, the Board finds that it is possible that the Veteran's hernia surgery may have resulted in ilioinguinal nerve entrapment and/or inflammatory reaction at the pubic tubercle manifested by left lower extremity pain, although this was not conclusively established due to the Veteran specifically declining additional procedures that might have helped clarify the diagnosis.  However, even if the Board concedes that the Veteran developed neurological complications due to the hernia surgery, the proximate cause of disability either must be carelessness, negligence, lack of proper skill, error in judgment, or similar instances of fault or must be an event not reasonably foreseeable.  In this case, this is not shown.  The VA examiner opined that there was no additional disability due to carelessness, negligence, lack of proper skill, error in judgment, or similar instances of fault.  See the August 2013 VA medical opinion.  Further, the weight of the evidence shows that the possible nerve entrapment or inflammatory reaction is a normal complication and is not therefore an event that is not reasonably foreseeable.  

As noted, the Veteran is not considered to have the medical expertise to diagnose a nerve condition, determine any association with his hernia surgery, or opine on the foreseeability of such a condition.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

The Veteran also asserts that the wound due to the left inguinal hernia repair surgery became infected and thus, resulted in additional disability.  He also asserts that the VA doctors misdiagnosed his additional disability due to the hernia repair surgery.  As discussed above, the evidence shows that the Veteran had developed a lymphocele that leaked through wound after the hernia surgery but the lymphocele had resolved.  See the November 8, 2010 and November 22, 2010 VA surgical notes.  The weight of the evidence does not establish additional chronic disability due to an infection of the surgical wound, since the condition clearly resolved with treatment.  See the August 2013 VA examination report and the post-operative surgical consult notes.  

The weight of the evidence does not establish that the Veteran suffered additional chronic disability proximately due to VA's failure to timely diagnose and properly treat the disease or injury in connection with the October 2010 hernia repair surgery.  See the August 2013 VA examination report and the post-operative surgical consult notes.  The August 2013 VA examiner found no negligence on the part of the VA medical treatment in connection with the October 2010 hernia repair surgery.  

The Veteran's general assertions that he has additional disability and that there was negligence on the part of VA are not competent because he is not shown to possess the type of medical expertise that would be necessary to diagnose a disability or render an opinion as to medical negligence or misdiagnosis.  See Kahana, 24 Vet. App. at 435.  The Board finds that the Veteran's lay statements are outweighed by the VA medical opinion dated in August 2013 and the medical evidence of record including the medical evidence from the post-operative VA surgery consult.     

For these reasons, the Board finds that the evidence is solidly against the Veteran's claim for compensation for additional disability to include diverticulosis, hiatal hernia, and left lower extremity neuropathy on the basis of 38 U.S.C.A. § 1151, and the claim is therefore denied.  


ORDER

The claim for compensation for additional disability to include diverticulosis, diverticulitis, hiatal hernia, and left lower extremity neuropathy on the basis of 38 U.S.C.A. § 1151 is denied. 


REMAND

A May 2009 VA treatment record indicates that the Veteran was receiving Social Security disability income.  The Veteran's Social Security Administration (SSA) records are not associated with the claims file.  It is not clear which disability was found to be the Veteran's primary disability.  The Board finds that a remand is necessary to obtain any outstanding SSA disability records.  When, as here, VA is put on notice of the existence of potentially relevant SSA records, VA must try and obtain these records before deciding the appeal as part of the duty to assist.  See 38 C.F.R. § 3.159(c)(2) and (3) (2015); see also Marciniak v. Brown, 10 Vet. App. 198, 204 (1997).  But see, Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (clarifying that VA need only obtain relevant SSA records, which, under 38 U.S.C. § 5103A, are those relating to the injury for which the appellant is seeking benefits and have a reasonable possibility of helping to substantiate the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Social Security Administration all records pertinent to the Veteran's award of Social Security disability benefits as well as the medical records relied upon concerning that claim.  

2.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


